Detailed Action
Notice of prior art available under both pre-AIA  and AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 11 January 2022. The Applicant has amended claims 1-3, 8, 10 and 12-14. Claim 15 was previously canceled. Claims 1-14 are presently pending and are presented for examination. 
Reply to Applicant’s Remarks
Applicant’s remarks filed 11 January 2022 have been fully considered and are addressed as follows:
Claim Rejections under 35 U.S.C. 101:
Applicant’s arguments, see Arguments/Remarks, filed 11 January 2022, with regard to the rejections of claim 1 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Regarding the Applicant’s arguments that “Amended independent claim 1 recites “navigating the moving body…” The claim as a whole now integrates the alleged mental process into a practical application of using the information to navigate the moving body…Thus, independent claim 1, and claims dependent therefrom, are patent eligible”, the Examiner respectfully disagrees.
	“Navigating…” is merely a process of transmitting data to the user device and amounts to mere data gathering and outputting, which is a form of insignificant extra-solution activity (see MPEP 2106.05(g)). The amended navigating step does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the rejection of claim 1 under 35 U.S.C. 101 is maintained. 
	Independent claims 12 and 14 recite similar languages as claim 1 and the rejections are maintained for similar reasons above.
	Dependent claims 2-11 and 13 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-14 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections under 35 U.S.C. 112:
	Applicant’s amendment to the claims filed 11 January 2022 has overcome the 112(b) rejections set forth in the previous office action.
Claims Rejections under 35 U.S.C. 102/103:
Applicant’s arguments, see Arguments/Remarks, filed 11 January 2022, with regard to the rejections of claim 1 under 35 USC 102 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that “…However, in the claimed invention, based on the congestion estimation result, the facility to stop by is proposed to the moving body…”, the Examiner respectfully disagrees. 
Kundu teaches facility to stop in at least para 0134, which has “providing direction to the coffee shop…”, i.e. the facility to stop by is proposed to the moving body. Further, Fig. 6 displays facility to the user such as coffee shop, restaurant… Therefore, the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
Independent claims 12 and 14 recite similar languages as claim 1 and the rejections are maintained for similar reasons above.
	With respect to dependent claims 2-11 and 13, the Applicant provides no additional arguments other than their dependency from the independent claims 1 and 12. Because independent claims 1 and 12 are not allowable, dependent claims 2-11 and 13 are not allowable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
Step 2A – Prong One:
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method comprising: 
estimating an area and time at both of which traffic increases;
determining whether the moving body has entered a divided area.
as recited in independent claim 12.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “server”. That is, other than reciting a “server” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “server” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a server does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes)
Step 2A-Prong Two:
The claim recites additional elements of presenting/displaying information which is based on the estimating, a receiver receiving the estimated result, a transmitter transmits an estimated result and a display displaying information. The transmitting and receiving steps using the transmitter and receiver are recited at a high level of generality (i.e. as a general means of gathering data for use in the estimating step and output the result), and amounts to mere data gathering and outputting, which is a form of insignificant extra-solution activity (see MPEP 2106.05(g)). The presenting/displaying step (on a display) is also recited at a high level of generality (i.e. as a general means of displaying the fluid value result from the determining step), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.     
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, presenting/displaying information which is based on the estimating, a receiver receiving the estimated result, a transmitter transmits an estimated result and a display displaying information were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the control systems/sensors are all conventional control systems/sensors mounted on the aircraft, and the specification does not provide any indication that the control systems/sensors is anything other than a conventional computer within an aircraft.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No). 
Accordingly, claim 12 is rejected under 35 U.S.C. § 101 because it is directed to an abstract idea without significantly more.
As per claim 13.
Claim 13 adds to the abstract idea by further limiting the term moving body recited in claim 12, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Accordingly, claim 13 is also rejected under 35 U.S.C. § 101 because the claims are directed to an abstract idea without significantly more.
As per claim 1.
Claim 1, a method claim (a navigation method), includes limitations analogous to claim 12 an apparatus claim (a navigation system), but adds a navigating step. The navigating is a process of data transmission and considered as a form of insignificant extra-solution activity. 
Accordingly, claim 1 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
As per claims 2-11.
Claims 2-5 add to the abstract idea by further limiting the term movement start information recited in claim 1, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 6 adds to the abstract idea by further limiting the term information related to the movement plan recited in claim 1, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claims 7-8 add to the abstract idea by further limiting the term information related to the facility recited in claim 1, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 9 adds to the abstract idea by further limiting the term schedule information recited in claim 1, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 10 adds to the abstract idea by further limiting the term estimation of the area and time recited in claim 1, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 11 adds to the abstract idea by further limiting the term moving body recited in claim 1, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Accordingly, claims 2-11 are rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
As per claim 14.
Claim 14, an apparatus claim (a moving body), includes limitations analogous to claim 12 an apparatus claim (a navigation system). 
Accordingly, claim 14 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “display unit” in claims 12 and 14, the structure of the “display unit” is “a display of the mobility or a display of the UE possessed by the mobility user”;
“storage unit” in claim 13, the structure of the “storage unit” is “memory 1004”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “estimating, based on schedule information…, and area and time at both of which traffic increases…” which is not explicitly, implicitly or inherently disclosed in the Specification. The closest paragraph in the Specification recites “the future congestion and time period that may occur around the boarding gate of the airport are estimated based on the flight information and int information related to the location…”, while congestion is not equivalent as “traffic increase”. Therefore, the claim recites new matter and is rejected under 35 U.S.C. 112(a).
Similarly, claims 2-3, 10 and 12-14 recite “traffic increases” and are rejected for similar reasons as claim 1 above.
Claims 2-11 and 13 are rejected by virtue of the dependency on previously rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “…navigating the moving body using the information based on the result of the estimating of the area and the time, and which is related to the movement plan”, which is ambiguous. It is not clear what “which…” is limiting. In addition, it is not clear “based on the result…” limits “navigating… OR “the information”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). The claims have been interpreted as best understood by the examiner.
Claims 1, 12 and 14 recite “…wherein the information related to the movement plan…” which is ambiguous. It is not clear what “the information related to the movement plan” is further limiting. The claim recites “…information which is based on a result of the estimating of the area and the time and which is related to a movement plan…”. While it is not clear “the information related to the movement plan” is the same information as the “information which is based on … the area and the time, and …related to the movement plan” OR is a different “information” which is only related to the movement plan.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). The claims have been interpreted as best understood by the examiner.
Claim 1 recites: “…
wherein the information related to the movement plan includes movement start information indicating time at which the moving body starts movement from a current position toward a destination, and 
information related to a facility that the moving body may stop while moving to the destination, and …”, which is ambiguous. 
It is not clear the limitation “information related to a facility…” is in parallel with the “wherein…” limitation OR is a part of the “wherein…” limitation. If it is in parallel with the “wherein…” limitation, it is not clear how “information related to a facility…” is related to the “navigating…” limitation. If it is part of the “wherein…” limitation, it is not clear if the “information related to a facility…” is part of “information related to the movement plan” or is in parallel with the “information related to the movement plan”. If it is in parallel with the “information related to the movement plan”, it is not clear what “information related to a facility…” is further limiting. In addition, if it is part of the “wherein…” limitation, it should be written as part of the “wherein…” limitation.
	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). The claims have been interpreted as best understood by the examiner.
Claim 3 recites “…wherein calculation of the movement start information includes changing the time at which the moving body starts movement from the current position, at which the moving body reaches the location by moving on the route by time …” which is ambiguous. It is not clear what the “at which…” clause is further limiting, i.e. whether it is limiting “the time” OR “the current position”. Further, no matter “the time” OR “the current location”, it is not clear how it is related to “the moving body reaches the location”. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claims have been interpreted as best understood by the examiner.
Claim 12 recites “the estimation unit” in line 9 which lacks antecedent basis.
Claim 14 recites “…wherein the information related to the movement plan…” which lacks antecedent basis. 
Claim 14 recites “…a movement plan” in line 7 and further recites “a movement plan” in line 8. It is not clear if the “movement plan” in line 8 is the same “movement plan” in line 7 OR is a different movement plan. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). The claims have been interpreted as best understood by the examiner.
Claims 2-11 and 13 are rejected by virtue of the dependency on previously rejected claims.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kundu (US20170169528, hereinafter Kundu).
As to claims 1, 12 and 14, Kundu teaches a navigation method, a navigation system and a moving body comprising: 
estimating, based on schedule information indicating one or more events to be occurred and information related to a location associated with each of the one or more events, an area and time at both of which traffic increases around the location (see at least Kundu, para 0156 for time to gate data, time to boarding data generated using location of the user’s cell phone or smart device and aggregate crowd-flow data, i.e. schedule information indicating events to be occurred and time related crowd data at the location); 
presenting, to a moving body, information which is based on a result of the estimating of the area and the time, and which is related to a movement plan when moving using the moving body (see at least Kundu, para 0149 for time information indicating how long the passenger is from the gate, i.e. information based on estimated area and time related to a moving toward the boarding gate, the smart device is used in the process).
Kundu further teaches a server communicating with the moving body (see at least para 0149 for smartphone interfacing with travel operations display system, also see Fig. 2-4), the server includes a transmitter that transmits an estimated result of the estimation unit to the moving body (see at least para 0146, output from the system delivered to target device, e.g. a smartphone, para 0149 interfacing smartphone with travel operations display system using WiFi, Bluetooth or similar mounted wireless transceiver system), the moving body includes a receiver that receives the estimated result (see at least para 0149 interfacing smartphone with travel operations display system using WiFi, Bluetooth or similar mounted wireless transceiver system) and a display unit (see at least Fig. 6). 
and navigating the moving body using the information based on the result of the estimating of the area and the time, and which is related to the movement plan (see at least Kundu para 0134 for navigating the passenger using passenger specific data combined with airport specific data; para 0148-0154 for a Virtual Wayfinder application to navigate through airport, walking time related to time and distance to gate and how busy the walking path is; also see Fig. 6), 
wherein the information related to the movement plan includes movement start information indicating time at which the moving body starts movement from a current position toward a destination (see at least Kundu para 0149 for distance and time to gate, i.e. start time and current position, para 0156 for TTG and TTB and para 0157 for boarding time data, also see Fig. 6), and 
information related to a facility that the moving body may stop while moving to the destination (see at least Kundu para 0134 for navigating the passenger using passenger specific data combined with airport specific data), and 
determining whether the moving body has entered a divided area corresponding to the information related to the facility which is included in the information related to the moving plan (see at least para 0177 locating the user within the facility using GPS and WiFi).
As to claims 2 and 13, Kundu teaches the navigation method of Claim 1 and the navigation system of Claim 12, wherein 
generation of the movement start information includes 
detecting the current position of the moving body, and receiving an input of information indicating the destination (see at least Kundu para 0149 for a measurement of the passenger’s location, and compared to the location of the gate, also see Fig. 6), 
searching for a route from the current position to the destination in map information including the location associated with each of the one or more events (see at least Kundu para 0149 for walking path and detour, also see para 0180 for wayfinder system, and para 0134), and 
calculating the movement start information based on the estimated time at which the traffic increases, when the searched route and the estimated area where the traffic increases overlap each other (see at least Kundu, para 0149, walking time will vary depending on the speed of the passenger and how busy or crowded the walking path is, and walking time information indicating passenger is 20 minutes to gate, also see para 0156-0157 TTG and TTB, i.e. movement start information based on overlapping of walking path and the crowded area; also see para 0150, make arrangement to arrive at the Gate on time).
	Kundu further teaches a detector that detects a current position of the moving body (see at least para 0149 for current position and para 0177 for GPS and WiFi to obtain current position); input unit that receives an input of information indicating a destination of the moving body (see at least para 0156 for user input information, and a smart phone as inputting device; also see para 0159 for gate data being transmitted from the system); a storage unit that stores map information including the location associated with the event (see at least para p0177 for creating graphic architectural rendering of the interior space and transmit to user’s device, populate with local objects and icons, also see Fig. 6) and the movement start information calculated by the calculation unit (see at least Kundu para 0149-para 0150 for information related to movement start).
As to claim 3, Kundu teaches the navigation method of Claim 2, wherein calculation of the movement start information includes 
changing the time at which the moving body starts movement from the current position, at which the moving body reaches the location by moving on the route by time when an event of the one or more events occurs in a case where the route and the area where the traffic increases do not overlap each other, to time which is shifted according to the estimated time at which the traffic increases (see at least Kundu para 0149 for walking time vary depending on how crowded the walking path is, para 0150 for when lower probability to arrive the Gate on time, making arrangements to get back on track to successfully arrive at the Gate on time).
As to claim 4, Kundu teaches the navigation method of Claim 2, wherein 
calculation of the movement start information is performed based on at least one of information related to a speed of the moving body and information related to a size of the moving body (see at least Kundu para 0149 for speed).
As to claim 5, Kundu teaches the navigation method of Claim 2, wherein 
the movement start information is recalculated according to a change in at least one of the schedule information and the location (see at least Kundu para 0150 for making arrangements to successfully arrive at the Gate in a timely manner, para 0127 for air travel delay data, also see para 0170 for delay calculations).
As to claim 6, Kundu teaches the navigation method of Claim 2, wherein
the information related to the movement plan includes information related to a facility located around the route (see at least Kundu, Fig. 6 for coffee shop, restaurant et al, also see para 0114 for beacons).
As to claim 7, Kundu teaches the navigation method of Claim 6, wherein 
the information related to the facility includes or is associated with information related to at least one of an advertisement and a privilege which are related to the facility (see at least Kundu, Fig. 6 for LOGO of the coffee shop, i.e. privilege of the shop).
As to claim 8, Kundu teaches the navigation method of Claim 5, wherein 
information related to a facility located around the route is displayed on a display unit of the moving body when a remaining time from a current time to the time at which the movement is started is greater than or equal to a predetermined time (see at least Kundu, Fig. 6 for displaying on a display unit, and displayed TTG and TTB).
As to claim 9, Kundu teaches the navigation method of Claim 1, wherein 
the schedule information is flight information in which a flight that is the event occurring at an airport is scheduled, and the location is a boarding gate associated with the flight (see at least para 0156 for TTG and TTB).
As to claim 10, Kundu teaches the navigation method of Claim 9, wherein 
estimation of the area and time at both of which the traffic increases is performed based on at least one of a count indicating how many of persons are reserved for the flight and a count indicating how many persons have completed check in for the flight (see at least Kundu, para 0156, aggregate crowd flow data and security or safety data, crowd flow data being collected from a sample of passengers based on passenger target destination).
As to claim 11, Kundu teaches the navigation method of Claim 9, wherein 
the moving body is an electric vehicle used to move in the airport (see at least Kundu, para 0159 for wheelchair or electric cart).	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667    

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668